DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/18/2021.  These drawings are not acceptable.
Pixels are labeled so as to include numerals shorter than 1/8 inch in height. 37 CFR 1.84(p)(3) requires that “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”
Drawing sheet numbers (“1/5”, “2/5”, etc.) are smaller than reference characters. 37 CFR 1.84(t) requires that “The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Formula 1 and Formula 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Space is wasted on some pages. See sheet 3/5, for example. 37 CFR 1.84(h) requires that “All views of the drawing must be … arranged on the sheet(s) without wasting space”.
37 CFR 1.84(g) states that drawing sheets “should have scan target points (i.e., cross-hairs) printed on two catercorner margin corners”; however, the replacement drawing sheets filed 01/18/2021 do not have scan target points.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it has not been updated to reflect the currently claimed subject matter which is indicated allowable herein. See especially the last sentence of the abstract, which corresponds to indefinite features which no longer appear in any pending claim. Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of record are You et al (US 20130321483 A1; see interpretation explained in previously mailed office actions) and Ping Wah Wong (Chapter 8.1: “Image Quantization, Halftoning, and Printing”, handbook of Image and Video processing (Second Edition) 2005, pages 925-937; see especially Fig. 12 and its description in the text). In the absence of impermissible hindsight reasoning, a person of ordinary skill in the art would not have had reason to combine these references in such a way as to arrive at the claimed invention.
Response to Arguments
Applicant’s arguments filed 11/02/2020 and 01/18/2021 have been fully considered and are persuasive.  The previously pending rejections have been withdrawn. 
Applicant’s arguments with respect to the drawings have been fully considered and are not persuasive. Numerous objections remain unaddressed.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the drawings are outstanding.
An objection to the abstract is outstanding.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
03/19/2021